Case 1:20-cv-11358-LTS Document 3-7 Filed 07/20/20 Page 1 of 4




            EXHIBIT 7
          Case 1:20-cv-11358-LTS Document 3-7 Filed 07/20/20 Page 2 of 4



                           UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


SUVERINO FRITH et al, individually and on
behalf of all others similarly situated,

               Plaintiffs,                        Case No. __________________
v.

WHOLE FOODS MARKET, INC.

               Defendants.



               AFFIDAVIT OF SAMANTHA BERIMBAU IN SUPPORT OF
               PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION

I, Samantha Berimbau, hereby declare:

     1. I have personal knowledge of the facts set forth in this declaration and could and

        would testify competently to them.

     2. I have been working as an employee for Whole Foods since approximately 2016.

        I am White.

     3. I work at the Whole Foods located at 200 Alewife Brook Parkway (the Fresh

        Pond location) in Cambridge, Massachusetts.

     4. Due to the onset of the COVID-19 pandemic, Whole Foods requires all its

        employees wear a mask to work.

     5. Following the death of George Floyd and demonstrations springing up across the

        country in support of the Black Lives Matter movement, and hearing that Whole

        Foods employees at the Whole Foods River Street location in Cambridge,

        Massachusetts, had been disciplined for wearing Black Lives Matter masks, I

        decided to participate and wear the Black Lives Matter masks to work.
     Case 1:20-cv-11358-LTS Document 3-7 Filed 07/20/20 Page 3 of 4



6. On July 23, I wore a Black Lives Matter masks, to express support for my Black

   coworkers and the Black and non-Black employees at River Street and

   leadership pulled me into the office and told me that I needed to put on a new

   mask or go home.

7. I refused to put on a different mask and got sent home without pay on the

   premise that the mask violated the dress code.

8. I was surprised by Whole Foods disciplining and retaliating against us for

   wearing the masks, since the company asserts that it is inclusive.

9. Whole Foods claims that it is disciplining us because the Black Lives Matter

   masks violate the dress code policy, which prohibits employees from wearing

   clothing with visible slogans, messages, logos, or advertising that are not

   company-related.

10. I believe that Whole Foods is selectively enforcing its dress code to discipline

   employees for wearing Black Lives Matter masks, by sending employees who

   wear the Black Lives Matter masks home without pay and assigning employees a

   disciplinary point for each time they are sent home.

11. I have seen my supervisor and team leaders wear LGBTQ+ pins and symbols

   before.

12. Despite the warnings and the discipline I have received, I plan to continue to

   wear my Black Lives Matter mask because I believe that Whole Foods is

   discriminating against my Black co-workers and other employees of color by

   refusing to support my Black co-workers.
         Case 1:20-cv-11358-LTS Document 3-7 Filed 07/20/20 Page 4 of 4



   13. I believe that Whole Foods is discriminating and retaliating against my Black co-

       workers by disciplining them for wearing Black Lives Matter masks, and against

       other workers who associate with them and are advocating for them, by

       disciplining us for wearing Black Lives Matter masks.

   14. This is my sole source of income and is part of how I pay for school, since I work

       during the summer and save up for the school year. I cannot afford to lose this

       job or lose wages.



I declare under penalty of perjury that the foregoing is true and correct.

Executed on          .
                 07/18/2020




                                                        ______________________
                                                        Samantha Berimbau
